Case: 09-40391     Document: 00511052593          Page: 1    Date Filed: 03/16/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                           March 16, 2010
                                     No. 09-40391
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

MIGUEL PEREZ-HERNANDEZ

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:04-CR-676-1


Before JONES, Chief Judge, and DAVIS and WIENER, Circuit Judges.
PER CURIAM:*
        Miguel Perez-Hernandez appeals the sentence imposed following the
revocation of his supervised release. Specifically, he appeals the district court’s
reimposition of a $100 special assessment. Perez-Hernandez argues that the
assessment should be stricken from the written judgment because it is contrary
to the oral pronouncement and evidence presented at the revocation hearing. He
further contends that he is no longer obligated under 18 U.S.C. § 3013(b) to pay
the assessment.       The Government concedes that the district court lacked

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-40391   Document: 00511052593 Page: 2       Date Filed: 03/16/2010
                                No. 09-40391

authority to reimpose the special assessment and that it should be stricken from
the written judgment.
      A review of the transcript from the revocation hearing reflects that the
district court’s imposition of the special assessment is contrary to the oral
pronouncement and evidence presented at the hearing.          Moreover, as the
Government also concedes, the district court lacked authority under 18 U.S.C.
§ 3583 to reimpose a special assessment. See United States v. Pineda, __F.3d__,
No. 08-41301, 2010 WL 199878, at *1 (5th Cir. Jan. 22, 2010). Accordingly, the
district court’s judgment is REFORMED to omit the $100 special assessment.
                                JUDGMENT AFFIRMED AS REFORMED.




                                       2